DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the description is incorrect of either figure 4 or figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurahashi et al. (U.S. 2017/0115141, hereafter referred to as Kurahashi).
	Regarding claims 1 amd 9, Kurahashi teaches a gauge inspection Jig comprising: a first body portion 202 that holds a member mounted to a second body portion 203 of a gauge 10 to hold the gauge in a reverse posture (see figure 10): and a coupling portion 201 coupled to the first body portion 202, the coupling portion being couplable to a distal end of a measurement spindle 140, the measurement spindle being disposed on a gauge inspector 130 movable in a measurement axis direction.
	Regarding claim 2, Kurahashi further teaches wherein a display 12 is disposed on a first surface of the second body portion of the gauge 10.
Regarding the limitation, “the display being configured to indicate a measurement result of the gauge and the member mounted to the gauge is disposed on a second surface on a side opposite to the surface on which the display is disposed”, it has been held that the recitation that an element is 
Regarding claim 8, Kurahashi teaches a gauge inspector comprising: a measurement spindle 140 movable in a measurement axis direction: and a fixing portion 211 configured to fix a member contacted by a contact point 16 of a gauge 10 held in a reverse posture by a gauge inspection jig (see figure 10), wherein the gauge inspection jig includes: a body portion 200 that holds a member mounted to a body portion of the gauge to hold the gauge in a reverse posture: and a coupling portion 201 coupled to the body portion 200. the coupling portion being couplable to a distal end of the measurement spindle 140.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (5710272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMEL E WILLIAMS/               Examiner, Art Unit 2855